Citation Nr: 9934272	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-17 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, to include osteoarthritis and 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955, and from March 1958 to June 1962.  

Other evidence of record indicates that the veteran served in 
the Tennessee National Guard (Guard) from October 17, 1979, 
to October 17, 1985.  He also is shown to have served on 
active duty for training during the following terms:  May 17 
to May 31, 1980; April 24 to April 27, 1981; May 31 to June 
12, 1981; August 22 to September 5, 1981; July 31 to August 
14, 1982; January 31 to February 5, 1983; July 16 to July 30, 
1983; and from December 17 to December 23, 1983.  
Additionally, the veteran is shown to have had inactive duty 
training.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1997 in which the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO) determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for entitlement to service connection for osteoarthritis and 
degenerative disc disease of the cervical spine.  


FINDINGS OF FACT

1.  A September 1990 RO decision, which denied the veteran's 
claim for entitlement to service connection for a neck 
disorder constitutes the last final disallowance of the 
veteran's claim.

2.  Evidence received since the unappealed September 1990 RO 
decision is not, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a cervical spine 
disorder, to include osteoarthritis and degenerative disc 
disease.

CONCLUSION OF LAW

The evidence received subsequent to the September 1990 RO 
decision, which denied the veteran's claim for entitlement to 
service connection for a neck disorder is not new and 
material, and the veteran's claim has not been reopened.  
38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for a chronic disease, 
i.e. arthritis, which becomes manifest to a compensable 
degree within one year after a veteran's separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

In addition, service connection may also be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated while performing active duty for training, or for 
an injury incurred or aggravated while performing inactive 
duty for training.  38 U.S.C.A. §§ 101(24), 106 (West 1991).

The evidence of record at the time of the September 1990 RO 
decision is briefly summarized.  The service medical records 
for both periods of active duty contain no definitive 
complaint or finding relative to a disability of the cervical 
spine.  He was seen at the dispensary in October 1951 for of 
experiencing aching and a tingling sensation in his arms and 
legs when he got up in the morning.  The physical examination 
was negative.  The impression was functional.  In November 
1957 he was evaluated for tingling in the extremities when he 
awoke.  The impression included no neurological disease.  The 
May 1962 separation examination clinically evaluated the neck 
as normal.  It was reported that he fractured his right 
elbow.  Arthritis of the right elbow was also reported.  An 
October 1979 examination conducted in conjunction with entry 
into the National Guard showed no pertinent abnormality.  A 
May 1981 periodic examination clinically evaluated the neck 
as normal.

Of record are private medical records covering a period of 
treatment from 1977 to December 1986.  A private medical 
report dated in May 1977 shows that the veteran complained of 
neck pain.  Limited neck motion was shown.  Private medical 
records show that the veteran received intermittent treatment 
from 1978 to 1989 for neck pain.  Degenerative cervical spine 
disc disease was diagnosed.  

A June 1984 private medical report is to the effect that the 
veteran was seen for complaints of neck pain.  It was noted 
that the veteran fell from a ladder in January 1983, injuring 
his neck.  The diagnosis was degenerative disc and joint 
disease of the cervical spine.  The physician opined that the 
veteran's cervical problems were exacerbated by the 1983 
fall.  

A medical evaluation board examination conducted in 
conjunction with service in the National Guard, dated in 
October 1984, showed that the veteran was diagnosed with 
osteoarthritis and degenerative disc disease of the cervical 
spine.  Examination showed marked limitation of flexion and 
extension of the cervical spine with limitation of rotation 
of the neck and head.  

A medical board report, convened in November 1984 and dated 
in January 1985, is shown to contain a diagnosis of 
osteoarthritis and degenerative disc disease of the cervical 
spine with an approximate date of origin of January 1984.  
The report notes that the cervical back condition was not 
incurred while the veteran was entitled to basic pay, did not 
exist prior to service, and was permanently aggravated by 
service.  

A private medical report dated in December 1986 shows that 
the veteran complained of neck pain.  It was noted that the 
veteran had informed the physician that he was in good health 
prior to February 1983 when he fell of a ladder from a height 
of three hitting the back of his feet.  Chronic recurrent 
pain was noted to follow and was aggravated in January 1984 
as a result of carrying a suitcase.  Cervical spine X-rays 
showed diffuse degenerative and joint disease with spurring 
at C3 to C7, and narrowing of the C1-2 joint.  The diagnosis 
was diffuse, advanced, degenerative disc disease C1 to C7.  
The physician commented that the veteran's neck pain and 
limited range of motion of the cervical spine predated the 
February 1983 accident.  It was added that the veteran had 
informed the physician that he remembered some neck pain 
prior to February 1983.  

Another private treatment note, dated in March 1986 shows 
that physical examination of the veteran was unremarkable 
except for tenderness to palpation about the neck area.  Pain 
was shown with extremes of motion.  Dr. Dyer opined that the 
veteran had most likely aggravated his preexisting problem by 
all of his activities which included his work as well as 
possibly his military involvement.  

The report of VA examination in March 1987 shows a diagnosis, 
verified by X-rays, of degenerative joint and disc disease of 
the cervical spine.  Examination showed decreased cervical 
spine range of motion.  

In March 1989 the Board denied the veteran's claim for 
service connection for a neck disorder.  In denying the 
claim, the Board concluded a chronic neck or spine disability 
was not incurred in or aggravated by active duty or active 
duty for training or an injury incurred in or aggravated by 
inactive duty training.  The Board further concluded that 
arthritis was not manifested to a compensable degree within 
one year following separation.  The Board decision is final.  
38 U.S.C.A. § 7104 (West 1991).

Subsequently received were VA and private medical records 
dated in 1988 and 1989, which show treatment for several 
problems, including the veteran's neck. The veteran sought to 
reopen his claim, as shown as part of a VA Form 21-4138, 
Statement in Support of Claim, dated in August 1990.  He 
stated that the AF Form 618 (January 1985 Medical Board 
Report), previously set forth, indicated that his neck 
condition was permanently aggravated by service.  

In September 1990 the RO denied the veteran's claim for a 
neck disability.  The veteran was informed that the facts 
showed that he complained in January 1984 of neck and 
shoulder pain following a February 1983 work-related fall.  
He was also informed that there was no evidence of arthritis 
being manifested during either his period of active service 
or within the one year presumptive period.  The veteran was 
also informed that his current complaints were not indicative 
of aggravation of a neck injury but rather were considered to 
constitute the normal progression of the problem.  It was 
also pointed out that the veteran did not sustain a neck 
injury during Guard service.  The veteran was notified of 
this decision and of his appellate rights in October 1990.  
He did not appeal the decision.  

The September 1990 decision is final.  38 U.S.C.A. § 7105 
(West 1991).  However, the veteran may reopen the claim by 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

As set forth by the United States Court of Appeals for 
Veterans Claims (Court), one factor to be considered in 
determining whether new and material evidence had been 
submitted was that there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991). 

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (U.S. Court) set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court held that the standard set forth in Colvin was 
an incorrect interpretation of 38 C.F.R. § 3.156(a).  
Pursuant to the holding in Hodge, the legal standard that 
remains valid is as set forth in 38 C.F.R. § 3.156(a).  

The Court has held that the credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
Elkins v. West, 12 Vet. App. 209 (1999), the Court held that 
that in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled. 

Received in conjunction with the current claim, are service 
personnel and treatment records, VA medical records, private 
medical records, and statements submitted by the veteran.

A review of the records shows that the service records are 
duplicative in nature and were previously on file.  These 
records are noted to include the above-discussed January 1995 
medical board report.  

The newly submitted VA treatment records are dated from 1991 
to 1993.  A November 1991 treatment note shows that the 
veteran complained of neck pain on range of motion testing.  
Degenerative arthritis was diagnosed. 

A review of the newly submitted private medical records shows 
that many of these records were also of record in September 
1990.  An April 1984 letter from Dr. Johnston which shows 
that the veteran complained of neck pain.  It was also noted 
that X-ray and CT [computed tomography] testing accomplished 
in 1984 had revealed degenerative disease of the cervical 
spine.  Another private X-ray report, dated in December 1985 
contains a diagnosis of moderately severe cervical 
spondylosis.  A VA Form 119, Report of Contact, dated in June 
1998, shows that by means of telephone contact the veteran 
informed VA personnel that he did not injure his neck his 
neck during Guard service but rather the condition 
progressively became worse over time.  He added that he had 
an injury in 1951 or 1952 where a sack of potatoes fell on 
his neck and shoulder area but that no chronic injury was 
identified.  In a July 1998 statement he asserts that the 
medical evaluation board in November 1984 determined that the 
osteoarthritis and disc disease of the cervical spine was 
permanently aggravated by service.

While the veteran's assertions made in the course of his 
appeal are deemed competent in describing a symptom of a 
disability or an incident which occurred during service, his 
assertion of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

To summarize, the additional medical evidence does not tend 
to establish relationship between the current cervical spine 
disability, to include findings of arthritis, and the 
veteran's military service either by direct incurrence, 
aggravation, or presumptively.  The evidence submitted 
subsequent to September 1990 is essentially duplicative or 
cumulative in nature.  

Therefore, the Board concludes that the additional evidence 
submitted subsequent to September 1990 is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a cervical spine disorder, to include 
osteoarthritis and degenerative disc disease.  See 38 C.F.R. 
§ 3.156(a) (1999).  

The Board is aware that the November 1984 medical evaluation 
board reports concludes that the cervical spine disorders 
were permanently aggravated by service.  This indicates that 
the disorders were present prior to service.  However, this 
document also concludes that the board determined that the 
disabilities of the cervical spine were not incurred during 
service and did not exist prior to service.  Thus, the 
determinations are contradictory.  Regardless this document 
was on file at the time of the March 1989 Board decision and 
the September 1990 decision by the RO.  The Board accordingly 
finds that new and material evidence has not been received 
with regard to the veteran's claim for service connection, 
and that his claim therefore has not been reopened.  


ORDER

New and material evidence not having been received, the claim 
for service connection for a cervical spine disorder, to 
include osteoarthritis and degenerative disc disease is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







